21 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Plaintiff-Appellee,v.Ernest C. KRIKAVA; Defendant-Appellant, [UNPUBLISHED]Carol J. KRIAAVA;  Kevin E. Krikava, Defendants.
No. 93-3851.
United States Court of Appeals,Eighth Circuit.
Filed:  April 21, 1994.

Before McMILLIAN, OAKES,* and FAGG, Circuit Judges.
PER CURIAM.


1
Ernest C. Krikava appeals the sentence entered on a jury verdict finding him guilty of two counts of perjury.  Krikava raises several contentions relating to the sufficiency of the indictment and the admissibility of evidence offered by the government.  Krikava also raises several arguments about his sentence.  After a careful review of the record, we conclude the district court correctly resolved each of appellant's contentions and an opinion by this court would have no precedential value.


2
Thus, we affirm Krikava's conviction and sentence.  See 8th Cir.  R. 47B.


3
A true copy.

Attest:

4
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



*
 *The HONORABLE JAMES J. OAKES, Circuit Judge for the United States Court of Appeals for the Second Circuit, sitting by designation